DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 07/05/2022 has been entered.  Claims 1-11, 13, 15, and 17-22 remain pending.  Claim 23 has been added.  Claims 11 and 17-20 were previously withdrawn.
	The previous 35 USC 112(b) rejection of claim 14 is withdrawn in light of Applicant’s amendment.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 6-7, 10, 13, 15, and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blickle (US 5,301,254).
Regarding claims 1, 4, 6-7, 10, and 21-22, Blickle discloses a copolymer comprising tetrafluoroethylene, perfluoropropyl vinyl ether (a perfluorinated olefin which is perfluorinated vinyl ether), and -H-perfluoropropyl vinyl ether (a modifier of the formula F2C=CF(CF2)a(O)RfH wherein a=0; Rf is fluorinated C3) as shown in Example 1.  In Example 1, the copolymer has a melt flow index measured at 300°C.  Therefore, it would be expected that the fluorothermoplast has a melting point of between 100°C and 320°C, absent objective evidence to the contrary.
	Regarding claim 2, Blickle discloses -H-perfluoropropyl vinyl ether which is the same monomer as HPPVE-1 as shown in Example 1 of the original specification.  It would be expected that -H-perfluoropropyl vinyl ether would have a boiling point less than 100°C.  “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable.  Therefore, it the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  In re Spada, 911 F. 2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  
	Regarding claim 13, for each of the monomer units, the amount of fluorine is above 65% fluorine.  HPPVE has a fluorine content of about 69% fluorine.  PPVE has about 66 wt% fluorine.  TFE has about 76 wt% fluorine.  Therefore, the fluorothermoplast comprises at least 65 wt% fluorine compared to the total weight of the fluorothermoplast.
	Regarding claim 15, Blickle does not explicitly disclose when the complex modulus G* () measured at 372°C over 4 x 103 Pa to 4 x 104 Pa is plotted versus the angular frequency () for the fluorothermoplast having an MFI of less than 50 g/10 min measured at 372°C with 5.0 kg weight, the slope of the log of the complex modulus G* () versus the log of the angular frequency () is not more than 0.90 (dlogG*()/dlog).  The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, the reference(s) teaches all of the claimed ingredients, claimed amounts, and substantially similar process of making.  According to the original specification, the presence of the modifier causes the complex modulus [0057].  Therefore, the claimed effects and physical properties, i.e. when the complex modulus G* () measured at 372°C over 4 x 103 Pa to 4 x 104 Pa is plotted versus the angular frequency () for the fluorothermoplast having an MFI of less than 50 g/10 min measured at 372°C with 5.0 kg weight, the slope of the log of the complex modulus G* () versus the log of the angular frequency () is not more than 0.90 (dlogG*()/dlog) would inherently be achieved by a composition with all the claimed ingredients, claimed amounts, and substantially similar process of making.  See MPEP § 2112.01.  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients, claimed amounts, and substantially similar process of making.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5-7, 10, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Blair (US 5,700,889).
	Regarding claim 1, 6-7, and 10, Blair discloses melt-fabricable copolymers of tetrafluoroethylene (TFE) and hexafluoropropylene (HFP) (C1/L1-15).  The TFE/HFP/FVE (FVE is fluorinated vinyl ether) is of the formula CF2=CFOR or CF2=CF-OR’-OR wherein R may be a partially-fluorinated linear branched alkyl and alkylene groups containing 1-4 carbon atoms and R’ groups contain 2-4 carbon atoms (C2/L43-C3/L18).  When R is 1 carbon atom, the maximum number of hydrogens is 2.  As shown in Example 1, the melting point of the copolymer is 273°C.  It would be expected that with a fluoroalkyl vinyl ether having some hydrogen atoms, the melting point would be similar considering the small amount of fluoroalkyl vinyl ether present in the copolymer, absent objective evidence to the contrary.  In regards to the number of carbon atoms in FVE , it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obvious.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP § 2144.05. 
Regarding claim 3, Blair discloses the amount of FVE is from 0.2-4 wt% which overlaps the claimed range and similar properties would be expected.
Regarding claim 5, Blair discloses the fluorothermoplast as shown above in claim 1.  Blair discloses a chain transfer agent which may include lower alkanes, such as methane or ethane (C4/L30-49).  As shown in Example 1, bromine, chlorine and iodine are not required.  Ethane is used as the chain transfer agent.
Regarding claim 13, since FVE is present in such a small amount, it would be expected that the fluorothermoplast comprises at least 65% fluorine by weight compared to the total weight of the fluorothermoplast.
	Regarding claim 15, Blair does not explicitly disclose when the complex modulus G* () measured at 372°C over 4 x 103 Pa to 4 x 104 Pa is plotted versus the angular frequency () for the fluorothermoplast having an MFI of less than 50 g/10 min measured at 372°C with 5.0 kg weight, the slope of the log of the complex modulus G* () versus the log of the angular frequency () is not more than 0.90 (dlogG*()/dlog).  The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, the reference(s) teaches all of the claimed ingredients, claimed amounts, and substantially similar process of making.  According to the original specification, the presence of the modifier causes the complex modulus [0057].  Therefore, the claimed effects and physical properties, i.e. when the complex modulus G* () measured at 372°C over 4 x 103 Pa to 4 x 104 Pa is plotted versus the angular frequency () for the fluorothermoplast having an MFI of less than 50 g/10 min measured at 372°C with 5.0 kg weight, the slope of the log of the complex modulus G* () versus the log of the angular frequency () is not more than 0.90 (dlogG*()/dlog) would inherently be achieved by a composition with all the claimed ingredients, claimed amounts, and substantially similar process of making.  See MPEP § 2112.01.  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients, claimed amounts, and substantially similar process of making.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Blair (US 5,700,889) as applied to claim 1 above in view of Kitahara (US 2010/0314154 A1).
Regarding claim 8, Blair discloses the fluorothermoplast as shown above in claim 1.
However, Blair does not disclose the fluorothermoplast comprises less than 50 thermally unstable end groups per 1 million carbon atoms.  Kitahara teaches the sum of the number of thermally unstable end group and the number of –CF2H end group is less than or equal to 50 per 1 x 106 carbon atoms [0028].  Kitahara is concerned with TFE/HFP copolymers [0002].   Blair and Kitahara are analogous art concerned with the same field of endeavor, namely TFE/HFP copolymers.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention form a copolymer with the number of unstable end groups as per the teachings of Kitahara, and the motivation to do so would have been as Kitahara suggests improve thermal resistance and decrease attenuation of the electrical wire [0028].  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Blair (US 5,700,889) as applied to claim 1 above in view of Chapman (US 2005/0245709 A1).
Regarding claim 9, Blair discloses the fluorothermoplast as shown above in claim 1.
However, Blair does not disclose the fluorothermoplast is substantially free of alkali and alkaline earth metals.  Chapman teaches a melt-processible tetrafluoroethylene/hexafluoropropylene copolymer being free of alkali and alkaline earth metal [0010].  Chapman is concerned with melt-processible fluoropolymers [0002].  Blair and Chapman are analogous art concerned with the same field of endeavor, namely melt processible TFE/HFP copolymers.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention obtain a TFE/HFP copolymer free of alkali and alkaline earth metal as per the teachings of Chapman, and the motivation to do so would have been as Chapman suggests avoiding any adverse effect therefrom in melt processing [0024].  

Response to Arguments
Applicant's arguments filed 07/05/2022 have been fully considered but they are not persuasive.  The following comment(s) apply:
A) Applicant’s argument that the melt flow index and the melting point are two independent terms (page 6) is not persuasive.  The melt flow index is measured above the melting point of the polymer.  Therefore, the melting point would be less than 300°C.  The melt flow would not be measured where degradation of the polymer occurs.  Per the teachings of McKeen, page 77, Section 3.3.1. Melt Flow Index, the conditions of the test depend upon the type of the polymer…  One does not want a temperature so high that the polymers in the plastic decompose. McKeen, 3 - Introduction to the Physical, Mechanical, and Thermal Properties of Plastics and Elastomers, Editor(s): Laurence McKeen, In Plastics Design Library, The Effect of Sterilization on Plastics and Elastomers (Third Edition), William Andrew Publishing, 2012, Pages 57-84, ISBN 9781455725984, https://doi.org/10.1016/B978-1-4557-2598-4.00003-4. (https://www.sciencedirect.com/science/article/pii/B9781455725984000034).  Furthermore, Fukushi (US 9,212,279 B2) teaches fluorothermoplasts are generally fluoropolymers that have distinct and well noticeable melting point, typically in the range of 60°C to 320°C (C20/L44-61).
B) Applicant’s argument that there is no specificity within Blair as where the hydrogen atom(s) are located (page 7) is not persuasive.  In instant claim 1, the hydrogen atom is not specified as to where the H is located.  If there is only one carbon atom, the hydrogen can only present on that one carbon atom in the Rf of the instant or R of the formula per the teachings of Blair.  Therefore, the hydrogen would be present in the terminal position.
C) Applicant’s argument that the present application teaches that it is the present of these branched fluoropolymers, which enables melt fracture to occur at higher shear rates (page 7) is not persuasive.  It is not until the considered claim 23 that a branched fluoropolymer is claimed.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., branched fluoropolymers) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
D) Applicant’s allegation of unexpected results (page 7) is not persuasive. It is not until claim 23, that the fluorothermoplast is claimed as being branched.    Therefore, the evidence is not commensurate in scope with the rest of the claims.

Allowable Subject Matter
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record, Blickle discloses an intermediate copolymer as shown in Example 1.  However, Blickle does not teach or suggest the fluorothermoplast is branched.
Blair discloses a TFE/HFP copolymer.  However, Blair does not teach or suggest the fluorothermoplast is branched.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Amos (US 7,375,157 B2) teaches a polymer melt additive composition including a fluoropolymer that has a long chain branching index of at least 0.2 (Abstract).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M. BUIE-HATCHER whose telephone number is (571)270-3879. The examiner can normally be reached M-F, 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767